Case 1:05-md-01720-MKB-JO Document 7404 Filed 04/22/19 Page 1 of 1 PageID #: 109057
                                                                                               filed
                                                                                      lie .^flS'-ERICSOFFICE
                                                                                      U.S. DISTRICT COURT E.D.N.Y.
                                                                                      ^ APR 22 2019 -k
                                                                                        BROOKLYN OFFICE

    BRADBERRY AUTO GLASS & TRIM



        April 16.2019




        United States District Court for the Eastern District of New York
        Clerk of Court
        225 Cadman Plaza
        Brooklyn, New York 11201


        Re: Payment Card Interchange Fee and
            Merchant Discount Antitrust Litigation
            No.05-MD-01720(MKB)(JO)

        Statement of Objections

        I am a member of the Rule 23(b)(3)Settlement Class in the case called Ih ^            Card
        PxCorciaz^G Faa azuiMerchant Discxmif AjxCiCnrsi

        I am a Class member because Bradberry Auto Glass & Trim 1216 Decatur Highway Gardendale, AL
        35071 has accepted Visa and MasterCard's for the past 18 years.

        I object to class Counsel's request for attorney's fees and expenses and/or to the request for
        service awards to the Rule 23(b)(3) Class Plaintiffs.

        My reasons for objecting are the unfairness of the fees charged. The laws and evidence that
        support each of my objections are Designated Rule 23(b)(3).

        My personal information is: Ricky E. Bradberry P.0. Box 116 Gardendale, AL 35071

         BRADBERRY AUTO GLASS AND TRIM




        Ricky E. Bradberry.Owner                    / j



    1216 Decatur Highway Gardendale, AL 35071

    205-631-3787 Phone-205-631-0228 Fax

    bradberryenterprises@hotmail.com
                                   |Web site -
    bradberryent.com
